65 F.3d 175
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Armik MARKARIAN, Plaintiff-Appellant,v.C. DAVIS, Sergeant;  Theo White, Warden, Defendants-Appellees.
No. 95-15462.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 16, 1995.*Decided Aug. 22, 1995.

Before:  ALARCON, FERNANDEZ and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Armik Markarian, a California state prisoner, appeals pro se the district court's 28 U.S.C. Sec. 1915(d) dismissal of his amended civil rights complaint seeking damages for the destruction of his television set, headset and reading glasses.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291, and we affirm for the reasons set forth in the magistrate judge's findings and recommendations, which the district court adopted in full.


3
We deny Markarian's motion for appointment of counsel.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3